oO ND Hh Rw YD HH)

Bo No bBo bo bo bo No SN bt _ _ — _ —_ — _ _ _
oo ~ On lr b aw No _ oS SO oo ~] an w f lo nN _ oS

 

 

HEATHER E. WILLIAMS, Bar #122664

 

Federal Defender

CHARLES J. LEE, Bar #221057

Assistant Federal Defender OCT 09 2019
Branch Chief, Fresno Office CLER

2300 Tulare Street, Suite 330 EASTERN Dis STRICT COURT

. Di
Fresno, California 93721-2226 STRICT OF CALIFORNIA

Telephone: (559) 487-5561

 

DEPUTY CLEAK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA .

UNITED STATES OF AMERICA, ) Case No. 1:17-cr-00196 DAD
)
Plaintiff, ) APPLICATION AND
) ORDER APPOINTING COUNSEL
VS. )
. ) Date: October 10,2019
GARY DUANE HEGWOOD, ) Time: 2:00 p.m.
. ) Crtm: 8
Defendant. ) Judge: Hon. Barbara A. McAuliffe
)
)

 

Defendant, Gary Duane Hegwood, through the Federal Defender for the Eastern District
of California, hereby requests appointment of CJA Panel Counsel. Our office has a conflict.

The defendant submits the attached Financial Affidavit as evidence of his inability to
retain counsel. On September 24, 2019, a Petition for Violation of Supervised Release was filed
wherein the matter was placed on calendar before the Duty Magistrate Judge on October 10,
2019 at 2:00 p.m. Therefore, it is respectfully recommended that CJA Panel Counsel be
promptly appointed,

DATED: October 9, 2019 Jd, x. J \Z

CHARLES J.LEE ”
Assistant Federal Defender
Branch Chief, Fresno Office

 
1 ORDER
2 Having satisfied the Court above, the Court hereby appoints counsel pursuant to 18
3 U.S.C, § 3006A.

we lol Abba

HONORABLE BARBARA. AA. MCAULIFFE
UNITES STATES Ree RATE JUDGE

oO C&S SS DH UA

i
12
13
14
15
16
17
18
19
20
21
- 22
23
24
25
26

27
28

 

 

 

 
